Exhibit Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENT THIRDQUARTER Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Director of Investor Relations (441) 278-4303 Website Information: http://www.flagstonere.bm This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements i Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of (Loss) Income - Quarterly 2 b. Gross Premium Written by Line of Business and Geographic Area of Risk 3 III. Consolidated Balance Sheets 4 IV. Investment Portfolio Composition 5 V. Loss Reserve - Paid to Incurred Analysis 6 V. Share Analysis b. Capitalization 7 c. Earnings Per Common Share Information - As Reported 8 e. Basic and Diluted Book Value Per Common Share Analysis 9 VI. Mont Fort Consolidation a. Balance Sheet Consolidation 10 b. Income Statement Consolidation 11 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company's long term debt by the total capital.Total capital represents the sum of shareholders' equity plus long term debt. ● N/A - means not applicable ● In presenting the Company's results, management has included and discussed certain “non-GAAP” financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Flagstone Reinsurance Holdings Limited Cautionary Statement Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”,or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the impact of the current unprecedented volatility in the financial markets, including the duration of the crisis and the effectiveness of governmental solutions; the weakening economy, including the impact on our customers’ businesses; fluctuations in interest rates; the effects of corporate bankruptcies on capital markets; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. ii Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total shareholders' equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total shareholders' equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, PSU's and RSU's.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti dilutive and was excluded from the calculation of diluted book value per common share as at September 30, 2008 and September 30, DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income adjusted for net realized and unrealized gains (losses) - investments and net realized and unrealized gains (losses) - other divided by diluted weighted average common shares outstanding. iii Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) HIGHLIGHTS Three months ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Gross premiums written $ 173,219 $ 123,704 $ 686,643 $ 512,062 Net premiums written $ 151,235 $ 91,132 $ 610,210 $ 471,245 Net premiums earned $ 188,641 $ 138,799 $ 465,665 $ 351,867 Net investment income $ 16,056 $ 17,022 $ 48,031 $ 51,184 Net (loss) income $ (186,548 ) $ 66,249 $ (111,740 ) $ 116,553 Net operating (loss) income (1) $ (46,832 ) $ 57,951 $ 50,832 $ 105,642 Comprehensive (loss) income $ (180,658 ) $ 74,559 $ (110,558 ) $ 122,846 Cash flow from operating activities $ (185,090 ) $ 105,227 $ 247,446 $ 272,121 Loss and loss adjustment expense reserves $ 392,462 $ 161,442 $ 392,462 $ 161,442 Total shareholders' equity $ 1,084,419 $ 1,158,933 $ 1,084,419 $ 1,158,933 PER COMMON SHARE AND COMMON SHARE DATA Basic (loss) earnings per common share (2.18 ) 0.78 (1.31 ) 1.44 Diluted (loss) earnings per common share (2.18 ) 0.77 (1.31 ) 1.44 Diluted net operating (loss)income per common share (1) (0.55 ) 0.68 0.59 1.31 Basic weighted average common shares outstanding 85,499,283 85,413,479 85,479,861 80,816,529 Diluted weighted average common shares outstanding (4) 85,499,283 85,491,561 85,479,861 80,937,061 Book value per common share 12.68 13.59 12.68 13.59 Diluted book value per common share 12.62 13.30 12.62 13.30 Diluted book value per common share adjusted for dividends 12.82 13.34 12.82 13.34 Dividend per share 0.04 0.04 0.12 0.04 FINANCIAL RATIOS Growth in diluted book value per share (2) (12.7 )% 7.1 % (8.1 )% 11.7 % Loss ratio 105.9 % 27.0 % 63.5 % 46.2 % Acquisition cost ratio 14.6 % 20.7 % 16.9 % 16.0 % General and administrative expense ratio 8.6 % 14.2 % 14.4 % 13.7 % Combined ratio 129.1 % 61.9 % 94.8 % 75.9 % INVESTMENT DATA Total assets $ 2,415,216 $ 2,066,696 $ 2,415,216 $ 2,066,696 Total cash and investments (3) $ 1,897,579 $ 1,756,710 $ 1,897,579 $ 1,756,710 (1) Net operating (loss) income is defined as net (loss) income adjusted for net realized and unrealized gains (losses) – investments and net realized and unrealized gains (losses) – other. (2) Change in diluted book value per share represents the increase in diluted book value per share in the period plus dividends declared. (3) Cash and investments represents the total cash and cash equivalents, fixed maturity investments, short term investments, equities, other investments, accrued interest receivable and net payable for investments purchased. (4) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of earnings per share in periods of net loss because the effect of such securities would be anti-dilutive. 1 Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF (LOSS) INCOME - QUARTERLY(unaudited) Quarter ended YTD Year Ended September30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 September 30, 2008 September 30, 2007 December 31, 2007 REVENUES (audited) Gross premiums written $ 173,219 $ 271,178 $ 242,246 $ 65,088 $ 123,704 $ 686,643 $ 512,062 $ 577,150 Premiums ceded (21,984 ) (38,435 ) (16,014 ) (9,302 ) (32,572 ) (76,433 ) (40,817 ) (50,119 ) Net premiums written 151,235 232,743 226,232 55,786 91,132 610,210 471,245 527,031 Change in net unearned premiums 37,406 (90,976 ) (90,975 ) 69,484 47,667 (144,545 ) (119,378 ) (49,894 ) Net premiums earned 188,641 141,767 135,257 125,270 138,799 465,665 351,867 477,137 Net investmentincome 16,056 13,279 18,696 22,624 17,022 48,031 51,184 73,808 Net realized and unrealized (losses) gains - investments (138,677 ) (9,339 ) (12,412 ) (1,573 ) 17,980 (160,428 ) 18,747 17,174 Net realized and unrealized (losses) gains - other (1,039 ) 11,132 (12,237 ) (1,985 ) (9,682 ) (2,144 ) (7,836 ) (9,821 ) Other income 1,418 2,127 1,724 2,926 1,961 5,269 2,885 5,811 Total revenues 66,399 158,966 131,028 147,262 166,080 356,393 416,847 564,109 EXPENSES Loss and loss adjustment expenses 199,768 56,298 39,767 30,415 37,439 295,833 162,444 192,859 Acquisition costs 27,452 27,210 24,165 26,054 28,795 78,827 56,238 82,292 General and administrative expenses 16,271 24,214 26,549 24,229 19,763 67,034 48,232 72,461 Interest expense 3,722 4,609 5,340 6,020 5,873 13,671 12,657 18,677 Net foreign exchange losses (gains) 8,331 1,630 (6,699 ) (2,109 ) (1,842 ) 3,262 (3,180 ) (5,289 ) Total expenses 255,544 113,961 89,122 84,609 90,028 458,627 276,391 361,000 (Loss) income before income taxes, minority interest and interest earnings of equity investments (189,145 ) 45,005 41,906 62,653 76,052 (102,234 ) 140,456 203,109 Provision for income tax (585 ) (442 ) (865 ) (432 ) (229 ) (1,892 ) (351 ) (783 ) Minority interest 3,657 (2,615 ) (8,181 ) (10,852 ) (9,317 ) (7,139 ) (24,942 ) (35,794 ) Interest in earnings of equity investments (475 ) - - - (257 ) (475 ) 1,390 1,390 NET (LOSS) INCOME (1) $ (186,548 ) $ 41,948 $ 32,860 $ 51,369 $ 66,249 $ (111,740 ) $ 116,553 $ 167,922 Change in currency translation adjustment 5,833 (2,766 ) (1,420 ) 1,652 8,310 1,647 6,293 7,945 Change in defined benefit pension plan - transitional obligation 57 27 (549 ) - - (465 ) - - COMPREHENSIVE (LOSS) INCOME $ (180,658 ) $ 39,209 $ 30,891 $ 53,021 $ 74,559 $ (110,558 ) $ 122,846 $ 175,867 KEY RATIOS Loss ratio 105.9 % 39.7 % 29.4 % 24.3 % 27.0 % 63.5 % 46.2 % 40.4 % Acquisition cost ratio 14.6 % 19.2 % 17.9 % 20.8 % 20.7 % 16.9 % 16.0 % 17.2 % General and administrative expense ratio 8.6 % 17.1 % 19.6 % 19.3 % 14.2 % 14.4 % 13.7 % 15.2 % Combined ratio 129.1 % 76.0 % 66.9 % 64.4 % 61.9 % 94.8 % 75.9 % 72.8 % PER COMMON SHARE DATA Weighted average common shares outstanding - basic 85,499,283 85,470,205 85,469,270 85,414,160 85,413,479 85,479,861 80,816,529 81,975,384 Weighted average common shares outstanding - diluted 85,499,283 85,638,506 85,690,742 85,529,672 85,491,561 85,479,861 80,937,061 82,111,590 Net (loss) income per common share outstanding - basic $ (2.18 ) $ 0.49 $ 0.38 $ 0.60 $ 0.78 $ (1.31 ) $ 1.44 $ 2.05 Net (loss) income per common share outstanding - diluted $ (2.18 ) $ 0.49 $ 0.38 $ 0.60 $ 0.77 $ (1.31 ) $ 1.44 $ 2.05 (1) Effective January 1, 2007, the Company elected to adopt FAS 157 and FAS 159.As a result of this election, all changes in unrealized gains (losses) associated with our fixed maturity, short term, equityand other investments are included in net income. 2 Flagstone Reinsurance Holdings Limited GROSS PREMIUM WRITTEN BY LINE OF BUSINESS AND GEOGRAPHIC AREA OF RISK (Unaudited) Three months ended September 30, 2008 Three months ended September 30, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Reinsurance Property catastrophe 81,809 47.2 % 46,713 37.8 % Property 40,234 23.3 % 36,142 29.2 % Short-tail specialty and casualty 33,465 19.3 % 19,057 15.4 % 155,509 89.8 % 101,912 82.4 % Insurance 17,711 10.2 % 21,792 17.6 % Total 173,219 100.0 % 123,704 100.0 % Nine months ended September 30, 2008 Nine months ended September 30, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Reinsurance Property catastrophe 425,937 62.0 % 352,039 68.7 % Property 79,349 11.6 % 84,473 16.5 % Short-tail specialty and casualty 117,869 17.2 % 53,758 10.5 % 623,155 90.8 % 490,270 95.7 % Insurance 63,488 9.2 % 21,792 4.3 % Total 686,643 100.0 % 512,062 100.0 % Three months ended September 30, 2008 Three months ended September 30, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) 20,055 11.6 % 25,933 21.0 % Europe 8,924 5.2 % 3,521 2.8 % Japan and Australasia 12,277 7.1 % 8,261 6.7 % North America 96,358 55.6 % 60,928 49.3 % Worldwide risks(3) 26,582 15.3 % 19,339 15.6 % Other 9,023 5.2 % 5,722 4.6 % Total 173,219 100.0 % 123,704 100.0 % Nine months ended September 30, 2008 Nine months ended September 30, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) 74,213 10.8 % 40,988 8.0 % Europe 84,361 12.3 % 87,542 17.1 % Japan and Australasia 46,033 6.7 % 37,774 7.4 % North America 339,181 49.4 % 275,361 53.8 % Worldwide risks(3) 120,090 17.5 % 59,003 11.5 % Other 22,765 3.3 % 11,394 2.2 % Total 686,643 100.0 % 512,062 100.0 % (1) Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area (2) Gross premiums written related to the Insurance segment are included in the Caribbean geographic area (3) This geographic area includes contracts that cover risks in two or more geographic zones 3 Flagstone Reinsurance Holdings Limited CONSOLIDATED BALANCE SHEETS(Unaudited) As at September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 ASSETS Investments: Fixed maturity investments, at fair value $ 697,839 $ 804,798 $ 709,393 $ 1,109,105 $ 1,102,328 Short term investments, at fair value 29,888 20,196 70,956 23,616 14,242 Equity investments, at fair value 78,426 107,935 86,854 74,357 28,746 Other investments 423,144 464,141 322,907 293,166 289,340 Total investments 1,229,297 1,397,070 1,190,110 1,500,244 1,434,656 Cash and cash equivalents 635,623 562,816 710,663 362,680 322,768 Premium balances receivable 275,778 314,456 205,683 136,555 189,553 Unearned premiums ceded 41,789 39,682 18,348 14,608 22,491 Reinsurance recoverable 14,599 1,481 1,683 1,355 1,007 Accrued interest receivable 5,854 7,214 6,225 9,915 7,534 Receivable for investments sold 31,749 2,942 5,660 - - Deferred acquisition costs 52,502 51,467 37,290 30,607 36,819 Funds withheld 11,915 10,096 10,361 6,666 6,606 Goodwill 13,068 13,171 10,781 10,781 11,556 Intangibles 775 775 775 775 - Other assets 101,974 71,942 44,306 29,587 32,697 Due from related parties 293 64 - - 1,009 TOTAL ASSETS $ 2,415,216 $ 2,473,176 $ 2,241,885 $ 2,103,773 $ 2,066,696 LIABILITIES Loss and loss adjustment expense reserves 392,462 233,596 200,602 180,978 161,442 Unearned premiums 350,786 389,223 276,823 175,607 252,096 Insurance and reinsurance balances payable 32,984 33,749 13,207 12,088 22,728 Payable for investments purchased 4,944 6,162 23,843 41,750 8,248 Long term debt 252,838 255,037 266,375 264,889 264,469 Other liabilites 104,772 79,302 33,375 33,198 26,076 TOTAL LIABILITIES 1,138,786 997,069 814,225 708,510 735,059 Minority Interest (1) 192,011 195,923 186,098 184,778 172,704 SHAREHOLDERS' EQUITY Common voting shares 853 853 853 853 853 Additional paid-in capital 899,920 911,964 909,026 905,316 903,220 Accumulated other comprehensive income (loss) 8,608 2,718 5,457 7,426 5,774 Retained earnings 175,038 364,649 326,226 296,890 249,086 TOTAL SHAREHOLDERS' EQUITY 1,084,419 1,280,184 1,241,562 1,210,485 1,158,933 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,415,216 $ 2,473,176 $ 2,241,885 $ 2,103,773 $ 2,066,696 Basic book value per common share $ 12.68 $ 14.97 $ 14.53 $ 14.17 $ 13.59 Diluted book value per common share $ 12.62 $ 14.53 $ 14.08 $ 13.87 $ 13.30 Diluted book value per common share adjusted for dividends declared $ 12.82 $ 14.68 $ 14.20 $ 13.95 $ 13.34 Debt to total capitalization (2) 18.9 % 16.6 % 17.7 % 18.0 % 18.6 % (1) Mont Fort Re (see Pages 10 and 11 for additional information) , Island Heritage and Flagstone Reinsurance Africa. (2) Comprises long term debt divided by the sum of long term debt plus shareholders' equity. 4 Flagstone Reinsurance Holdings Limited INVESTMENT PORTFOLIO COMPOSITION(Unaudited) As at TYPE OF INVESTMENT September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 U.S. government and agency securities $ 407,658 33.2 % $ 453,670 32.5 % $ 273,011 22.9 % $ 493,969 32.9 % $ 317,305 22.1 % Corporates 123,488 10.1 % 147,045 10.5 % 184,975 15.5 % 260,692 17.4 % 270,527 18.8 % Non US government and government agencies 2,759 0.2 % 2,351 0.2 % 363 0.1 % 558 0.1 % 1,309 0.1 % Mortgage-backed securities 119,503 9.7 % 128,961 9.2 % 111,792 9.4 % 198,734 13.2 % 311,431 21.7 % Asset-backed securities 44,431 3.6 % 72,771 5.2 % 139,252 11.7 % 155,152 10.3 % 201,756 14.1 % Other debt securities - 0.0 % - 0.0 % - 0.0 % - 0.0 % - 0.0 % Total fixed maturities 697,839 56.8 % 804,798 57.6 % 709,393 59.6 % 1,109,105 73.9 % 1,102,328 76.8 % Other investments 423,144 34.4 % 464,141 33.2 % 322,907 27.1 % 293,166 19.5 % 289,340 20.2 % Total 1,120,983 91.2 % 1,268,939 90.8 % 1,032,300 86.7 % 1,402,271 93.4 % 1,391,668 97.0 % Equity securities 78,426 6.4 % 107,935 7.8 % 86,854 7.3 % 74,357 5.0 % 28,746 2.0 % Short term investments 29,888 2.4 % 20,196 1.4 % 70,956 6.0 % 23,616 1.6 % 14,242 1.0 % Total $ 1,229,297 100.0 % $ 1,397,070 100.0 % $ 1,190,110 100.0 % $ 1,500,244 100.0 % $ 1,434,656 100.0 % CREDIT QUALITY OF FIXED MATURITIES AND SHORT TERM INVESTMENTS AAA $ 604,025 83.0 % 672,160 81.5 % $ 581,871 74.6 % $ 843,980 74.5 % $ 823,292 73.7 % AA 44,598 6.1 % 55,325 6.7 % 77,942 10.0 % 117,704 10.4 % 113,974 10.2 % A 52,850 7.3 % 70,977 8.6 % 102,296 13.1 % 148,239 13.1 % 159,621 14.3 % BBB 26,053 3.6 % 26,233 3.2 % 17,873 2.3 % 22,798 2.0 % 19,683 1.8 % B 201 0.0 % 299 0.0 % 367 0.0 % - 0.0 % - 0.0 % Total $ 727,727 100.0 % $ 824,994 100.0 % $ 780,349 100.0 % $ 1,132,721 100.0 % $ 1,116,570 100.0 % MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS Within one year $ 102,188 14.1 % $ 65,864 8.0 % $ 122,878 15.7 % 57,033 5.0 % $ 28,457 2.5 % From one to five years 230,842 31.7 % 214,970 26.1 % 214,142 27.4 % 372,338 32.9 % 290,165 26.0 % From five to ten years 118,504 16.3 % 203,960 24.7 % 118,191 15.2 % 209,821 18.5 % 145,147 13.0 % Above ten years 112,259 15.4 % 138,468 16.8 % 74,093 9.5 % 139,643 12.3 % 139,614 12.5 % Asset-backed and mortgage-backed securities 163,934 22.5 % 201,732 24.4 % 251,045 32.2 % 353,886 31.3 % 513,187 46.0 % Total $ 727,727 100.0 % $ 824,994 100.0 % $ 780,349 100.0 % 1,132,721 100.0 % $ 1,116,570 100.0 % Average credit quality AA+ AA+ AA+ AA+ AA+ OTHER INVESTMENTS Alliance Re $ 15,049 $ 6,846 $ - $ - $ - Real estate investment trusts 56,308 69,679 11,079 12,204 13,787 Investment funds 30,237 31,268 30,834 31,249 31,033 Catastrophe bonds 39,888 40,081 36,652 36,619 36,599 Fixed income fund 281,662 316,267 244,342 212,982 207,921 Other investment - - - 112 - Total $ 423,144 $ 464,141 $ 322,907 $ 293,166 $ 289,340 5 Flagstone Reinsurance Holdings Limited RESERVE FOR LOSSES AND LOSS EXPENSES: PAID TO INCURRED ANALYSIS(Unaudited) Three months ended September 30, 2008 Three months ended June 30, 2008 Three months ended March 31, 2008 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Beginning of period $ 233,596 $ (1,481 ) $ 232,115 $ 200,602 $ (1,683 ) $ 198,919 $ 180,978 $ (1,355 ) $ 179,623 Incurred 212,395 (12,627 199,768 57,331 (1,034 ) 56,297 39,767 (334 ) 39,433 Other (1) (2) (9,006 ) (828 ) (9,834 ) 5,284 - 5,284 39 - 39 Paid (44,523 ) 337 -44,186 (29,621 ) 1,236 (28,385 ) (20,182 ) 6 (20,176 ) End of period $ 392,462 $ -14,599 $ 377,863 $ 233,596 $ (1,481 ) $ 232,115 $ 200,602 $ (1,683 ) $ 198,919 Paid to incurred percentage 21.0 % 2.7 % 22.1 % 51.7 % 119.5 % 50.4 % 50.8 % 1.8 % 51.2 % Three months ended December 31, 2007 Three monthsended September 30, 2007 Loss and loss adjustment expenses reserves Gross Recoveries Net Gross Recoveries(3) Net Beginning of period $ 161,442 $ (1,007 ) $ 160,435 $ 135,143 $ (542 ) $ 134,601 Incurred 30,415 (744 ) 29,671 37,439 (969 ) 36,470 Other (1) (352 ) - (352 ) 5,542 - 5,542 Paid (10,527 ) 396 (10,131 ) (16,682 ) 504 (16,178 ) End of period $ 180,978 $ (1,355 ) $ 179,623 $ 161,442 $ (1,007 ) $ 160,435 Paid to incurred percentage 34.6 % 53.2 % 34.1 % 44.6 % 52.0 % 44.4 % (1) This amount represents the movement in reserves as a result of foreign exchange movements and the reserves acquired upon acquistition of the controlling interest in Island Heritage. (2) For the three months ended June 30, 2008 this amount includes the loss reserves acquired through the Flagstone Reinsurance Africa acquisition in June 2008. (3) Beginning period balance of recoveries results from consolidation of Island Heritage beginning July 1, 2007. 6 Flagstone Reinsurance Holdings Limited CAPITALIZATION (Unaudited) As at September30, 2008 June30, 2008 March31, 2008 December 31, 2007 September 30, 2007 Long term debt $ 252,838 $ 255,037 $ 266,375 $ 264,889 $ 264,469 Shareholders' equity 1,084,419 1,280,184 1,241,562 1,210,485 1,158,933 Total Capitalization $ 1,337,257 $ 1,535,221 $ 1,507,937 $ 1,475,374 $ 1,423,402 Leverage ratio: Debt to total capitalization 18.9 % 16.6 % 17.7 % 18.0 % 18.6 % September30, 2008 September30, 2007 Debt or Facility Principal Outstanding Debt or Facility Principal Outstanding Debt and financing arrangements Junior Subordinated Deferrable Interest Notes (a) $ 25,000 $ 25,000 $ 25,000 $ 25,000 Junior Subordinated Deferrable Interest Notes (b) $ 88,750 $ 88,750 $ 100,000 $ 100,000 Deferrable Interest Debentures (c) $ 120,000 $ 120,000 $ 120,000 $ 120,000 Deferrable Interest Debentures (d) € 13,000 € 13,000 € 13,000 € 13,000 Other long term debt $ 945 $ 787 $ 922 $ 922 Letter of credit facility (e) $ 400,000 $ 72,580 $ 400,000 $ 70,500 Letter of credit facility (f) $ 200,000 $ – $ 200,000 $ – Notes: (a) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037 and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037 and may be called at par by the Issuer at any time after July 30, 2012. (c) The Deferrable Interest Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (d) The Deferrable Interest Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) $400.0 million uncommitted letter of credit facility agreement with Citibank N.A.The drawn amount of the facility atSeptember 30, 2008 was secured by $80.6 million of fixed maturity securities from the Company's investment portfolio. (f) $200.0 million uncommitted letter of credit facility agreement with Wachovia Bank, N.A.If drawn upon, the utilized portion of the facility will be secured by an appropriate portion of securities from the Company’s investment portfolio. 7 Flagstone Reinsurance Holdings Limited (LOSS) EARNINGS PER COMMON SHARE INFORMATION- AS REPORTED, GAAP(Unaudited) Three months ended Nine months ended Year ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 December 31, 2007 Net (loss) income available to common shareholders $ (186,548 ) $ 66,249 $ (111,740 ) $ 116,553 167,922 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic weighted average common shares outstanding (1) 85,499,283 85,413,479 85,479,861 80,816,529 81,975,384 Dilutive share equivalents: Unvested performance share units (2) – Weighted average unvested restricted share units (3) – 78,082 – 120,532 136,206 Diluted weighted average common shares outstanding 85,499,283 85,491,561 85,479,861 80,937,061 82,111,590 (LOSS) EARNINGS PER COMMON SHARE Basic $ (2.18 ) $ 0.78 $ (1.31 ) $ 1.44 $ 2.05 Diluted $ (2.18 ) $ 0.77 $ (1.31 ) $ 1.44 $ 2.05 (1) Includes weighted average vested restricted share units (2) Effective January 1, 2007 and in accordance with SFAS 128, we determined that the PSUs should not be included in the calculation of diluted EPS until the end of the performance period, when the numbers of shares issuable under the PSU Plan will be known. As at September 30, 2008, there were 105,822 PSUs expected to vest under the PSU Plan. (3) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of earnings per share in periods of net loss because the effect of such securities would be anti-dilutive.The number of anti-dilutive share equivalents that have been excluded in the computation of diluted earnings per share for the three and nine months ended September 30, 2008, were 103,344 and 236,876 respectively. 8 Flagstone Reinsurance Holdings Limited NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 DILUTIVE COMMON SHARES AS IF OUTSTANDING Common shareholders’ equity $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 Cumulative dividends declared $ 17,090 $ 14,026 $ 10,501 $ 6,977 $ 3,412 Common shares outstanding 85,346,325 85,346,325 85,316,924 85,309,107 85,297,891 add in: vested restricted share units 152,958 152,958 152,958 105,060 – Total common shares and common share equivalents outstanding 85,499,283 85,499,283 85,469,882 85,414,167 85,297,891 Basic book value per common share $ 12.68 $ 14.97 $ 14.53 $ 14.17 $ 13.59 Basic book value per common share adjusted for dividends $ 12.88 $ 15.14 $ 14.65 $ 14.25 $ 13.63 Diluted book value on an “as if converted basis” Common shareholders’ equity $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 add in: proceeds on exercise of warrant (1) – Adjusted shareholders’ equity $ 1,084,419 $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 Cumulative dividends declared $ 17,090 $ 14,026 $ 10,501 $ 6,977 $ 3,412 As if converted diluted shares outstanding Common shares and share equivalents outstanding 85,499,283 85,499,283 85,469,882 85,414,167 85,297,891 add in: vesting of performance share units 105,822 2,312,658 2,308,658 1,658,700 1,538,000 vesting of restricted share units 301,746 324,550 379,600 221,550 326,538 Diluted common shares outstanding 85,906,851 88,136,491 88,158,140 87,294,417 87,162,429 Diluted book value per common share $ 12.62 $ 14.53 $ 14.08 $ 13.87 $ 13.30 Diluted book value per common share adjusted for dividends (2) $ 12.82 $ 14.68 $ 14.20 $ 13.95 $ 13.34 Change in diluted book value per share: Quarter -13.1 % 3.1 % 1.6 % 4.3 % 6.7 % Change in diluted book value per share adjusted for dividends (3): Quarter -12.7 % 3.4 % 1.8 % 4.6 % 7.1 % Change in diluted book value per share adjusted for dividends (3): Rolling 12 months -3.8 % 17.9 % 15.3 % 16.8 % 20.3 % Annualized change in diluted book value per share adjusted for dividends since inception 10.0 % 17.3 % 17.6 % 19.0 % 18.9 % (1) Diluted book value per share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (2) Diluted book value per common share adjusted for dividends is calculated by dividing adjusted shareholders’ equity plus of cumulative dividends declared by diluted common shares outstanding. (3) Change in diluted book value adjusted for dividends is the internal rate of return of the increase in diluted book value per share in the period plus dividends declared. 9 Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATINGBALANCE SHEET - MONT FORT(Unaudited) As at September 30, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ 666,994 $ 30,845 $ – $ 697,839 Short term investments, at fair value 29,888 – – 29,888 Equity investments, at fair value 78,426 – – 78,426 Other investments 424,684 – (1,540 ) 423,144 Total investments 1,199,992 30,845 (1,540 ) 1,229,297 Cash and cash equivalents 480,478 155,145 – 635,623 Premium balances receivable 292,501 883 (17,606 ) 275,778 Unearned premiums ceded 41,789 – 41,789 Reinsurance recoverable 14,599 – – 14,599 Accrued interest receivable 5,260 594 – 5,854 Receivable for investments sold 31,749 – – 31,749 Deferred acquisition costs 52,502 – – 52,502 Funds withheld 11,915 – – 11,915 Goodwill 13,068 – – 13,068 Intangible assets 775 – 775 Other assets 102,101 (127 ) – 101,974 Due from related parties 3,099 (2,806 ) – 293 TOTAL ASSETS $ 2,249,828 $ 184,534 $ (19,146 ) $ 2,415,216 LIABILITIES Loss and loss adjustment expense reserves $ 392,462 $ – $ – $ 392,462 Unearned premiums 350,786 – – 350,786 Insurance and reinsurance balance payable 33,802 16,788 (17,606 ) 32,984 Payable for investments purchased 4,944 – 4,944 Long term debt 252,838 – – 252,838 Other liabilites 104,747 25 – 104,772 TOTAL LIABILITIES 1,139,579 16,813 (17,606 ) 1,138,786 Minority Interest 25,830 – 166,181 192,011 SHAREHOLDERS’ EQUITY Common voting shares 853 1,400 (1,400 ) 853 Additional paid–in capital 899,920 121,718 (121,718 ) 899,920 Accumulated other comprehensive income 8,608 – – 8,608 Retained earnings 175,038 44,603 (44,603 ) 175,038 TOTAL SHAREHOLDERS’ EQUITY 1,084,419 167,721 (167,721 ) 1,084,419 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS’ EQUITY $ 2,249,828 $ 184,534 $ (19,146 ) $ 2,415,216 10 Flagstone Reinsurance Holdings Limited SUMMARYCONSOLIDATED
